DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/14/2022 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1 has/have been amended and claim(s) 12-21 has/have been withdrawn. Claims 1-21 are now pending and have been considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-11, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at lines 1 and 3, the recitation “for a telecommunications tower… wherein the telecommunications tower is in direct contact with the foundation and extends from the foundation” renders the claim indefinite because it is unclear if applicant is positively claiming the telecommunications tower, due to the use of the term “for” in the claim and applicant’s response in the Remarks that the “telecommunications tower…is thus positively recited in amended claim 1”.
As per claim 10, at line 1, the recitation “A telecommunications tower” renders the claim indefinite because it is unclear if this is referring to the same telecommunications tower as recited in claim 1, in which case the proper language would be --The telecommunications tower--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, and 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 3,754,698 with Espacenet translation) in view of Pedraza (U.S. Pub. No. 2014/0090314).
As per claim 1, Satoshi et al. teaches a reinforcing apparatus (foundation structure; para 1) for a telecommunications tower (2; it is understood that the tower is capable of being used as a telecommunications tower), the telecommunications tower comprising a foundation (3) at least partially embedded in the ground (figure 2A), wherein the telecommunications tower is in direct contact with the foundation (figure 2A) and extends from the foundation (figure 2A), comprising: a plurality of reinforcing bars (11) at least partially embedded in the foundation (figures 2A and 2C), wherein the plurality of reinforcing bars are bonded to the foundation (figure 2A) with epoxy or another bonding material (it is understood that the concrete of 3 is capable of bonding); a transition member (10) extending outward from the foundation (figure 2A); a joint connector (5a) connecting the plurality of reinforcing bars to a first end of the transition member (figures 2A and 2C).
Satoshi et al. fails to disclose an anchor attached to a second end of the transition member, wherein the anchor is embedded in the ground, wherein the anchor provides lateral resistance in the ground and provides structural support and strength to the foundation.
Pedraza discloses an anchor (925) attached to a second end of the transition member (in the combination, the anchor of Pedraza would be attached to a second end of the transition member of Satoshi et al.), wherein the anchor is embedded in the ground (figure 27), wherein the anchor provides lateral resistance in the ground and provides structural support and strength to the foundation (it is understood that the anchor would provide lateral resistance in the ground and provides structural support and strength to the foundation).
Therefore, from the teaching of Pedraza, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the foundation structure of Satoshi et al. to include an anchor attached to a second end of the transition member, wherein the anchor is embedded in the ground, wherein the anchor provides lateral resistance in the ground and provides structural support and strength to the foundation, as taught by Pedraza, in order to provide further strength for the tower assembly to prevent collapse due to external forces of weather.
As per claim 2, Satoshi et al. as modified in view of Pedraza discloses the anchor comprises a bearing plate (660 of Pedraza) and a support member (965 of Pedraza), the second end of the transition member is attached to the bearing plate (in the combination, the second end of the transition member of Satoshi et al. would be attached to the bearing plate of Pedraza; see figure 28 of Pedraza), and the bearing plate is retained within the support member (figures 27-28 of Pedraza).
As per claim 3, Satoshi et al. as modified in view of Pedraza discloses the support member comprises one or more of a concrete deadman, a sheet pile, a concrete block, or a metal beam (concrete block; paragraph 123 of Pedraza).
As per claim 4, Satoshi et al. teaches the transition member comprises a tension bar, rebar, a concrete beam, a metal beam, a threaded rod, a wire, a cable, a steel bar, an angle, a flat bar, a solid rod, or a channel (solid rod; figure 2A).
As per claim 5, Satoshi et al. teaches each of the plurality of reinforcing bars comprise a dowel bar, rebar, threaded bar, or a metal rod (reinforcing bar; para 34).
As per claim 10, Satoshi et al. teaches a plurality of the reinforcing apparatus according to claim 1 (paragraph 33).
As per claim 11, Satoshi et al. teaches the telecommunications tower comprises a monopole (figure 2A).

Claim(s) 6-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2006083641 with Espacenet translation) in view of Pedraza (U.S. Pub. No. 2014/0090314).
As per claim 6, Satoshi et al. teaches each of the plurality of reinforcing bars at least partially embedded in the foundation comprise a first portion (upper portion) that is embedded in the foundation (figure 2C) and a second portion (lower portion) that extends outward from the foundation (figure 2C).
Satoshi et al. fails to disclose the apparatus further comprises a first environmental cover that surrounds the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member, wherein the first environmental cover protects the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member from exposure to moisture.
Clements discloses a reinforcing system including an environmental cover (epoxy coating; paragraph 34) in the combination, it is understood that the epoxy coating would be capable of functioning as an environmental cover that protects the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member from exposure to moisture
Therefore, from the teaching of Clements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify foundation structure of Satoshi et al. to include a first environmental cover that surrounds the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member, wherein the first environmental cover protects the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member from exposure to moisture, as taught by Clements, in order to prolong the lifespan of the anchoring assembly.
As per claim 7, Satoshi et al. as modified in view of Clements discloses the first environmental cover comprises a concrete block that surrounds the foundation or a protective coating applied to exposed surfaces of the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member (it is understood that epoxy of Clements is a protective coating which in the combination would be applied to exposed surfaces of the second portion of the plurality of reinforcing bars, the joint connector and the first end of the transition member).  
As per claim 8, Satoshi et al. fails to disclose a second environmental cover that surrounds a portion of the transition member in contact with the anchor, wherein the second environmental cover protects the portion of the transition member in contact with the anchor from exposure to moisture.  
Clements discloses a reinforcing system including an environmental cover (epoxy coating; paragraph 34) that surrounds a portion of the transition member in contact with the anchor (in the combination, it is understood that the epoxy coating would surround a portion of the transition member in contact with the anchor), wherein the second environmental cover protects the portion of the transition member in contact with the anchor from exposure to moisture (in the combination, it is understood that the epoxy coating would protect the portion of the transition member in contact with the anchor from exposure to moisture).  
Therefore, from the teaching of Clements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify foundation structure of Satoshi et al.  to include a second environmental cover that surrounds a portion of the transition member in contact with the anchor, wherein the second environmental cover protects the portion of the transition member in contact with the anchor from exposure to moisture, as taught by Clements, in order to prolong the lifespan of the anchoring assembly.
As per claim 9, Satoshi et al. as modified in view of Clements discloses the second environmental cover comprises a concrete enclosure or a protective coating applied to exposed surfaces of the portion of the transition member in contact with the anchor (it is understood that epoxy of Clements is a protective coating which in the combination would be applied to exposed surfaces of the portion of the transition member in contact with the anchor of Satoshi et al.).  

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Satoshi et al. (JP 3,754,698) has/have been added to overcome the newly added limitations. 
Applicant's arguments and amendments have been considered but are not persuasive. Applicant provides the argument that previous reference Reyes does not disclose a telecommunications tower in direct contact with the foundation is found persuasive. Therefore, the Reyes reference has been withdrawn. The new claim language is overcome in view of Satoshi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635